AO 2458 (Rev. 05/15/2018) Judgment in a Cri1ninal Petty Case (Modified)                                                                   Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses C01nmitted On or After Nove111ber 1, 1987)
                                v.

                  ALGENIA HIDALGO-MENDEZ                                       Case Number: 3:18CR4396-MDD

                                                                               Rebecca Fish
                                                                               Defendant's Attorney
                                                                                                                     FILED
REGISTRATION NO. 72155298
                                                                                                                      NOV 0 2 2018
THE DEFENDANT:
 [g] pleaded guilty to count( s) 1 of Superseding Misdemeanor Information
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
18:3                              ACCESSORY AFTER THE FACT (Misdemeanor)                                          ls


 D The defendant has been found not guilty on count( s)                   ~~~~~~~~~~~~~~~~~~~




 0 Count(s) COMPLAINT/FELONY INFO.                                              dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby conunitted to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                 TIME SERVED


 [gj Assessment: $10 REMITTED
 [g] Fine: NONE
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days                                         =
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                              November 1 2018
                                                                           Date of Imposition of Sentence


                                                                           /d t JM»c \f>, ~e~ L
                                                                           HONORABLE MITCHELL D. DEMBIN
                                                                           UNITED STATES MAGISTRATE JUDGE
